Citation Nr: 1640656	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-49 291	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1977 to May 1983.
These matters initially came before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2011 ratings decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In a May 2014 decision, the Board reopened the previously denied claim of service connection for major depressive disorder, and remanded the issue, as well as the claim for service connection for PTSD for further development and adjudication.  The case is again returned to the Board at this time for further appellate review.

The Board notes that a September 2007 letter from a medical professional at the University of Toledo Medical Center indicates that the Veteran's psychiatric disability precluded him from maintaining regular employment.  As service connection has been granted for major depression, as explained below, the issue of entitlement to a TDIU has been raised by the record.  However, the TDIU issue was not raised in the context of a rating claim and is therefore not part and parcel of a claim currently before the Board.  Consequently, it is being referred rather than remanded to the Agency of Original Jurisdiction (AOJ).  Cf. Young (William) v. Shinseki, 25 Vet. App. 201, 204 (2012).  The AOJ should take appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2015) (providing for furnishing of appropriate application form upon request for VA benefits);

The Board's decision on the claim for service connection for major depressive disorder in set forth in the decision below and the claim for service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




FINDING OF FACT

The evidence is at least evenly balanced as to whether major depressive disorder is related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, major depressive disorder was incurred during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records from 1979 to 1981 documented complaints of depression and anxiety and use of alcohol and drugs.  The Veteran was diagnosed with situation adjustment reaction/problem.  The Veteran was also seen at the mental health support unit.  In August 1981, the Veteran requested discharge from the service due to his inability to adapt and that he stated that he was unhappy.  

As the VA treatment records contain diagnoses of major depression, the dispositive issue is whether there is a relationship between his current disability and service.

There are multiple medical opinions on this question.  A September 2010 letter from a VA psychiatrist, Dr. H.S., concluded that the Veteran currently has major depressive disorder that is at least as likely as not originated during his active service.  As rationale, the physician indicated that the Veteran's report and service treatment records reflect significant periods of emotional distress with evidence of both depression and anxiety during the period between 1979 and 1983, and that there had been no prior history of psychiatric illness or treatment.  A January 2002 VA examiner concluded that the Veteran's mood symptoms started in service and that there is documentation of his psychiatric symptoms.  The examiner explained that the Veteran was also drinking heavily and using marijuana and has been throughout his life, which made it impossible to differentiate between a substance-induced mood disorder and a major depression of the recurrent type.  The Board also notes that a June 2005 VA examiner (physician), while addressing whether the Veteran's depression was secondary to his service-connected right shoulder disability, explained that it is as likely as not that the Veteran's depression had its onset prior to his shoulder injury and it appeared that his depression and anxiety were aggravated following his shoulder injury and surgery.  

A November 2010 VA examiner concluded that the in-service findings indicate that the Veteran was treated for adjustment problems that likely included both anxiety and depression symptoms and that the related issues were noted in basic training, well before the disturbing event involving the witnessing of the rescue of Vietnamese refugees, deceased and in poor condition.  The VA examiner further explained that it was unlikely that the event involving the event would lead to the serious symptoms he now experiences and that the record was sketchy as to the significance of the event.  He also indicated that personality problems by definition begin in childhood and in the present case, it did not likely develop in service, nor did the service likely exacerbate them beyond what one might expect.  He explained that the Veteran's most likely current diagnosis was major depression and since this did not appear until many years after service, it was unlikely that it was significantly related to or caused by the military events.

The Board gives this opinion limited evidentiary weight as the VA examiner relied heavily on the lack of contemporaneous medical diagnosis of major depression.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

Furthermore, the VA examiner addressed solely whether the Veteran's depression was related to the event related to the rescue of Vietnamese refugees, and did not address the many other stressful factors that the Veteran has indicated lead to his depression, including the stressful work situation and the hazing he endured while in service.  In addition, the November 2010 VA examiner's conclusion that the Veteran did not have depression and anxiety separate from an adjustment disorder is contradicted by the two positive opinions of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating the Board must be able to articulate a valid reason for giving greater weight to one medical opinion than another).  

The Board finds the September 2010 medical nexus opinion highly persuasive to show major depressive disorder attributable to military service.  Dr. H.S. is a psychiatrist, who reviewed the entire record and has clinical familiarity with Veteran through regular outpatient treatment.  He provided a detailed explanation for his positive medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (value of medical is found within its rationale).  His medical opinion is consistent with the additional record, to specifically include the Veteran's report of longstanding psychiatric type symptoms, as well as complaints of depression and anxiety throughout the Veteran's service treatment records.  Given the benefit of the doubt doctrine, this opinion is sufficient to support a finding of service connection.  In addition, the June 2005 VA opinion also seems to indicate that the Veteran exhibited depression and anxiety in service.  

For the above reasons, the positive private nexus opinion is at least as probative as the negative VA nexus opinion.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for major depressive disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for major depressive disorder is granted.


REMAND

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  It is also possible for a veteran to have both MDD and PTSD with distinct symptoms.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("We recognize that bipolar disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability").  To the extent that the symptoms of the PTSD and major depressive disorder cannot be distinguished from each other, VA must attribute the effects to the now service-connected major depressive disorder.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).

The Veteran claims that his PTSD is related to his service on the USS Kitty Hawk and its participation in the rescue of Vietnamese people in 1979.  He stated that he witnessed the bringing aboard of deceased people including a deceased little girl and starving/exposed men, women, and children.

In May 2014, the Board remanded the claims to contact appropriate sources to request information to determine whether the Veteran's claimed stressor occurred between April 1981 and December 1981.

An August 2014 U.S. Army and Joint Services Records Research Center (JSRRC) response indicated that the 1981 command history of the USS Kitty Hawk was reviewed.  The command history from 1981 noted that the Kitty Hawk again encountered Vietnamese refugees; however, there was no indication that any of the refugees were deceased. 

The Veteran has consistently stated in various statements, including in his substantive appeal, that the event occurred in 1979.  Thus, as the Veteran's witnessing of rescuing of Vietnamese refugees as claimed may be sufficient to constitute a PTSD stressor, a remand is necessary to request that the JSRRC review the command history from 1979, as the Veteran's military personnel records confirm that he was aboard the USS Kitty Hawk at that time. 

The Board notes that the Veteran's February 1979 service treatment records indicate that was seen at the Counseling and Assistance Center (CAAC) and at the Mental Health Support Unit in 1981.  However, detailed notes regarding these visits have not been associated with the claims file, thus, on remand, the RO should attempt to obtain these records.

The Board additionally notes that a September 2010 letter from a VA psychiatrist, Dr. S.H., opined that the Veteran currently has PTSD that is at least as likely as not originated during his active service.  However, while noting the Veteran's account of history and complaints of depression and anxiety in service treatment records, the VA psychiatrist relied on the Veteran's uncorroborated report that the Veteran witnessed the rescue of Vietnamese refugees, including a deceased baby.  Hence, as to the issue of PTSD, this opinion is not sufficient.  See Dizoglio v. Brown, 9 Vet. App. 163 (1996) (If, however, a veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor); Doran v. Brown, 6 Vet. App. 283(1994) (the veteran's testimony alone cannot establish the occurrence of a non-combat stressor). 

The Board additionally notes that the Veteran underwent a VA examination in September 2014, but the Veteran indicated that he was frustrated with the claims process and was uncooperative during the examination, thus, an opinion could not be rendered.  Therefore, an addendum opinion should be requested to clarify the diagnoses, if the alleged stressor is adequately verified.  

In addition, the Board notes the Veteran was awarded disability benefits from the Social Security Administration as indicated in a SSA decision received in September 2010.  The claims file, however, does not contain records from the SSA, nor is there any indication that the RO attempted to obtain them.  Therefore, the Veteran's records relied upon in awarding him Social Security benefits must be requested on remand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

As the matter is being remanded, and it appears that the Veteran continues to receive treatment through VA, updated VA treatment records should also be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.").  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records.

2.  Request from Social Security Administration copies of all medical records underlying the award of disability benefits.

3.  Obtain, to the extent possible, any records dated in 1979 to 1981 from the Counseling and Assistance Center and Mental Health Support Unit.  See February 1979 and January 1981 service treatment records.  All attempts to obtain these records should be memorialized in the claims file.  If no records exist, a notation of such should be made in the claims file.

4.  Contact the JSSRC to verify whether the USS Kitty Hawk picked up or rescued any starving, exposed, and/or deceased Vietnamese refugees while the Veteran was onboard it during 1979.  Any information that might corroborate these alleged in-service stressors should be requested from all appropriate sources, to include any deck logs and any information available through the U.S. Armed Services Center for Research of Unit Records.

5.  After completion of the above, return the claims file, including a copy of this remand, to the September 2014 VA examiner, or another physician if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)  It should be confirmed that such records were available for review.

Prior to the examination, the AMC/RO must specify for the examiner the stressor or stressors which it has determined are established by the record, if any.  The examiner must be instructed that only those events that have been verified (or otherwise accepted by the AMC/RO) may be considered for the purpose of determining whether the Veteran has PTSD related to an in-service stressor.

Based on the examination and review of the record, the examiner should address the following: 

If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressors upon which the diagnosis is based and whether the Veteran's symptoms are related to the claimed stressor(s). 

In formulating the above opinions, the opinion provider should specifically acknowledge and comment on any PTSD diagnosed since the April 2008 claim (including the September 2010 letter from Dr. H.S.).

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Thereafter, readjudicate the claim remaining on appeal, considering any evidence submitted since the last supplemental statement of the case.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).












Department of Veterans Affairs


